Citation Nr: 1604993	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury, left foot.

2.  Entitlement to service connection for residuals of a cold injury, right foot.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for hypertension, to include as secondary to anxiety and/or obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to May 1995.

These matters come before the Board of Veteran's Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In November 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A hearing transcript has been associated with the record.

The Board remanded the instant matters in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection for cold injury residuals of the left and right feet and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
The issues of entitlement to service connection for an acquired psychiatric disorder, obstructive sleep apnea and hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of a cold injury to the left foot, or persistent or recurrent symptoms of such a disability.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of residuals of a cold injury to the right foot, or persistent or recurrent symptoms of such a disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury, left foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R.      §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for service connection for residuals of a cold injury, right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R.      §§ 3.102, 3.159, 3.303 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in November 2008, sent prior to the rating decision issued in July 2009, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA treatment records, and various VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2015 remand directives in obtaining the Veteran's updated VA treatment records, requesting that he complete authorization forms for any private treatment providers, afford him the opportunity to submit a statement from the pastor identified in the November 2013 hearing and obtaining the Veteran's service personnel records.  As such, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010). 

Here, during the November 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included claims for service connection for residuals of a cold injury to the feet.  Also, information was solicited regarding the Veteran's in-service cold weather injury and treatment and his current symptoms.
Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.   Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an opinion as to the current nature and etiology of the Veteran's claimed residuals of a cold weather injury to the feet.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R.              § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable. 

The Veteran contends that he suffers from residuals of a cold injury to the feet that are the result of his service.  During his November 2013 hearing, the Veteran testified that there was an incident in 1990 or 1992 in which he was participating in field exercises in Germany in minus 17 degree weather and that he began to experience foot numbness and coldness at that time.  He also testified that it was his toes on his right foot that were impacted by the cold in this incident.

Service treatment records contain a February 1992 treatment note which reflects the Veteran's complaints of frostbite to the toes and his reports that he had suffered from frostbite on two prior occasions.  An assessment of a questionable cold weather injury was made.  An undated treatment note indicates that the Veteran suffered from a bruised little toe after dropping a M-60 on it.  A June 1993 examination found the Veteran's lower extremities to be normal and the Veteran denied that he had, or that he ever had, foot trouble in an accompanying Report of Medical History (RMH).

Post-service treatment records are negative for complaints, treatments or diagnoses related to cold injury residuals.  A June 2009 VA cold injury residuals examination report reflects the Veteran's reports of suffering from frostbite in both feet in February 1992 while he was stationed in Berlin, Germany.  Following a physical examination and a review of the Veteran's claims file, the examiner found that there were no frostbite or frostbite residuals on examination as there was no neuropathy, onychomycosis or arthritis found.  An April 2012 private treatment note reflected an assessment of "status post--frost bite--both feet with residual neuropathy."

A May 2012 VA peripheral nerves Disability Benefits Questionnaire (DBQ) report found that sensation was intact in the lower extremities and that no neuropathy was noted on this examination.  Physical examination found the Veteran's lower extremities to be neurologically normal, sensation testing in the lower extremities to be normal and there to be no tropic changes attributable to peripheral neuropathy.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of residuals of a cold injury to the left and/or right foot.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of any such disability prior to the Veteran's claims.  Moreover, while the April 2012 private treatment summary suggests that the Veteran suffered from residual neuropathy in the feet, objective testing results reported in this treatment summary indicate that the Veteran was neurologically normal.  The private provider provided no rationale or explanation in support of his assessment of residual neuropathy in the feet and did not reconcile this assessment with the normal neurological findings noted in the treatment summary.  Finally, the May 2012 VA examiner again found that the Veteran did not suffer from neuropathy based upon objective sensation testing.  As such, the weight of the probative evidence suggests that the Veteran does not have a current diagnosis of residuals of a cold injury to either foot.

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Thus, the Veteran's assertions that he suffers from residuals of a cold injury to the feet are outweighed by the objective medical findings indicating that he does not have a current disability.

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of cold injury residuals involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing, to include sensation testing.
In the instant case, there is no suggestion that the Veteran has had any medical training as he reported working as a bus driver in the June 2009 VA examination.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a cold injury, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of cold injury residuals for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For all the foregoing reasons, the claims for service connection for residuals of a cold injury to the right and left feet must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.          § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for residuals of a cold injury, left foot is denied.

Service connection for residuals of a cold injury, right foot is denied.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for an acquired psychiatric disorder, obstructive sleep apnea and hypertension so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his claimed acquired psychiatric disorder.  In this regard, the Veteran contends that he suffers from an acquired psychiatric disorder as a result of his being denied leave to travel to his grandmother's funeral, that he was assaulted by other soldiers after stopping them from raping a girl and that he had confided in a pastor after service about the assault.  Service treatment records document that the Veteran suffered a mild episode of depression in June 1993.  A February 2011 VA examiner diagnosed the Veteran with depression and opined that the symptoms were less likely as not related to his in-service grief reaction.  The examiner reasoned that the Veteran reported mild intermittent symptoms of depression primarily related to psychosocial stressors over the years, that his reported mild depressive symptoms in 1993 were a grief response to his aunt's death, and that he appeared to always have had difficulty managing grief (e.g. pre-military had to repeat sixth grade after his sister's death and suicidal ideations after parents' deaths after service).  A May 2012 VA examiner also diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and opined that it was less likely as not incurred in or caused by one episode of mild depression noted in June 1993 as it appeared to be situational and resolved prior to discharge in 1995.  This examiner provided further rationale for her etiology opinion in a September 2012 VA addendum opinion.  However, VA treatment records also reflect a diagnosis of anxiety NOS (with features of posttraumatic stress disorder (PTSD)) in October 2012.  This psychiatric disorder was not addressed in the etiology opinions.  On remand, an addendum opinion should be conducted to determine the nature and etiology of his claimed acquired psychiatric disorder, to include anxiety disorder NOS.

With regards to the Veteran's claimed obstructive sleep apnea, he has alleged that his disability had its onset during service.  Specifically, he testified during his November 2013 hearing that he had been told that he snored loudly by fellow service members while he was in service and that he was diagnosed with the condition in 1995.  Service treatment records were negative for complaints, treatments or diagnoses related to obstructive sleep apnea.  A May 2012 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's obstructive sleep apnea was incurred in or caused by the claimed in-service injury, event or illness as this disability was diagnosed more than 10 years after service and the record contains no evidence that a sleep study was performed in 1995.  However, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, this examiner did not discuss the Veteran's lay assertions of that his obstructive sleep apnea had its onset during service as he was told by fellow service members that he snored loudly. 
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination is inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and provides a rationale.

With regards to the Veteran's claimed hypertension, he contends that it had its onset during service.  In the alternative, he claims that his anxiety and sleep apnea caused or aggravated his claimed hypertension.  Service treatment records are negative for complaints, treatments and diagnoses related to hypertension.  A May 2012 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by the claimed in-service injury, event or illness as this disability as his in-service elevated blood pressure readings were in fact responses to pain, which caused a surge of adrenaline and a rise in heart rate and blood pressure.  The examiner further reasoned that the blood pressure and heart rates return to normal when adrenaline levels fall back to normal and that hypertension should be diagnosed by three or more abnormal readings, preferably over a period of several weeks.  However, while this examiner provided a rationale as to why the Veteran's hypertension did not have its onset during service, no rationale was provided as to the causation element.  See Nieves-Rodriguez, supra.  Moreover, this examiner did not address the Veteran's contentions that this hypertension was caused or aggravated by his anxiety and/or obstructive sleep apnea.  Therefore, a remand is necessary in order to obtain an addendum opinion that properly addresses all of the Veteran's contentions.

While on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from November 2015 to the present, should be obtained.  

Finally, the Board notes that the Veteran has reported an in-service event based on a personal assault and that specific notice is required in such claims.  A review of the record reveals that the Veteran has been provided general notice as to what information is required to substantiate a claim for service connection for a mental condition but not the specific notice required for such claims based on personal assault.  As such, on remand, he should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f)(5). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(4) and in accordance with Patton, supra.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include Va treatment records dated from November 2015 to the present not already of record, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  If the examiner who drafted the May 2012 examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify all current acquired psychiatric disorder(s) that have been present at any time since November 2008.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis for anxiety disorder, he or she should reconcile such findings with the October 2012 VA treatment note.

(B)  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

(C) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder had on its onset during or was otherwise related to his service? 

(D) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in May 1995 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the May 2012 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed obstructive sleep apnea and hypertension.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) For the currently diagnosed obstructive sleep apnea and/or hypertension, is it at least as likely as not (a 50 percent or higher probability) that each such disorder had on its onset during or was otherwise related to his service, to include his reported in-service loud snoring and/or any elevated in-service blood pressure readings? 

(B) With regards to the diagnosed hypertension, the examiner should offer an opinion as to whether it manifested within one year of his service separation in May 1995 and, if so, describe the manifestations.

(C) With regards to the diagnosed hypertension, the examiner should offer an opinion as to whether it was at least as likely as not (a 50 percent or higher probability) that such disorder was caused OR aggravated by anxiety and/or obstructive sleep apnea.

In offering such opinion, the examiner should specifically address the Veteran's contentions that the onset of his obstructive sleep apnea and/or hypertension occurred during service. The examiner also address the Veteran's contentions that his anxiety and obstructive sleep apnea caused or aggravated his hypertension.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


